
	

113 HR 4469 IH: Cut Taxes for the Middle Class Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4469
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Castro of Texas introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend certain expiring provisions for 1 year.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Cut Taxes for the Middle Class Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—State and local sales tax deduction
					Sec. 101. Extension of deduction of State and local general sales taxes.
					Title II—Provisions relating to education tax benefits
					Sec. 201. Extension of above-the-line deduction for qualified tuition and related expenses.
					Sec. 202. Extension of deduction for certain expenses of elementary and secondary school teachers.
					Title III—Provisions relating to members of the Armed Forces
					Sec. 301. Extension of housing allowance exclusion for determining area median gross income for
			 low-income housing credit and qualified residential rental project exempt
			 facility bonds.
					Sec. 302. Extension of employer wage credit for employees who are active duty members of the
			 uniformed services.
					Title IV—Provisions relating to businesses
					Sec. 401. Extension of work opportunity tax credit.
					Sec. 402. Extension of new markets tax credit.
					Sec. 403. Extension and modification of research credit.
			IState and local sales tax deduction
			101.Extension of deduction of State and local general sales taxes
				(a)In generalSubparagraph (I) of section 164(b)(5) of the Internal Revenue Code of 1986 is amended by striking January 1, 2014 and inserting January 1, 2015.
				(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
				IIProvisions relating to education tax benefits
			201.Extension of above-the-line deduction for qualified tuition and related expenses
				(a)In generalSubsection (e) of section 222 of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2014.
				(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
				202.Extension of deduction for certain expenses of elementary and secondary school teachers
				(a)In generalSubparagraph (D) of section 62(a)(2) of the Internal Revenue Code of 1986 is amended by striking or 2013 and inserting 2013, or 2014.
				(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
				IIIProvisions relating to members of the Armed Forces
			301.Extension of housing allowance exclusion for determining area median gross income for low-income
			 housing credit and qualified residential rental project exempt facility
			 bonds
				(a)In generalSubsection (b) of section 3005 of the Housing Assistance Tax Act of 2008 is amended by striking January 1, 2014 each place it appears and inserting January 1, 2015.
				(b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of section
			 3005 of the Housing Assistance Tax Act of 2008.
				302.Extension of employer wage credit for employees who are active duty members of the uniformed
			 services
				(a)In generalSubsection (f) of section 45P of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2014.
				(b)Effective dateThe amendment made by this section shall apply to payments made after December 31, 2013.
				IVProvisions relating to businesses
			401.Extension of work opportunity tax credit
				(a)In generalSubparagraph (B) of section 51(c)(4) of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2014.
				(b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after
			 December 31, 2013.
				402.Extension of new markets tax credit
				(a)In generalSubparagraph (G) of section 45D(f)(1) of the Internal Revenue Code of 1986 is amended by striking and 2013 and inserting 2013, and 2014.
				(b)Carryover of unused limitationParagraph (3) of section 45D(f) of such Code is amended by striking 2018 and inserting 2019.
				(c)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31,
			 2013.
				403.Extension and modification of research credit
				(a)In generalSubparagraph (B) of section 41(h)(1) of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2014.
				(b)Conforming amendmentSubparagraph (D) of section 45C(b)(1) of such Code is amended by striking December 31, 2013 and inserting December 31, 2014.
				(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31,
			 2013.
				
